DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2022 has been entered.
As indicated by the amendment submitted with the request for continued examination: claims 1, 5, 8 and 20 have been amended. Claims 1-20 are presently pending in the application.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacDonald et al. (US 2015/0272617 A1).
Regarding claim 1, MacDonald discloses a trocar, the trocar comprising: (a) cannula (12; par. [0029]; Fig. 1) having a longitudinal axis, a lumen (20; Fig. 3), and a distal opening in communication with the lumen (Figs. 1A and 3); (b) a channel (122; par. [0029]; Figs. 1A and 3) inside the lumen of the cannula, the channel fitted parallel to the longitudinal axis (Figs. 1A and 3); and (c) a camera (152; par. [0029]; Figs. 1-4), which is disposed proximal to a distal opening (Figs. 1-4) and is configured to provide images of the distal opening of the cannula while remaining inside of the lumen of the cannula, the distal opening being positioned on the longitudinal axis (Figs. 1-4). 
Regarding claim 2, MacDonald discloses the trocar according to claim 1, wherein the camera (152) is tilted relative to the longitudinal axis (tilted when 148 is rotated; par. [0027]), so as to have a viewing direction that captures a distal opening of the cannula (capable of such viewing).
Regarding claim 11, MacDonald discloses the trocar according to claim 1, the trocar further comprising an obturator (18; Figs. 9-10) comprising an obturator body, wherein the obturator body is configured to be inserted into the cannula (12) of the trocar.
Regarding claim 20, MacDonald discloses the trocar according to claim 11, wherein the obturator (18) is configured to be slidable inside the cannula (12) and along the longitudinal axis (par. [0033]).


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald, as applied to claim 1 above, in view of Burnett et al. (US 2008/0249467).
Regarding claim 3, MacDonald discloses the trocar according to claim 1, but does not specifically disclose it comprising a position sensor, which is disposed at a distal end of the channel without obstructing a field of view of the camera, and is configured to generate signals indicative of a position of the distal end in the organ. Burnett teaches an trocar having a position sensor (4/74; Figs. 1 and 7) disposed at its distal end and configured to generate signals indicative of a position of the distal end in the organ (par. [0042] and [0045]). It would have been obvious to one having ordinary skill in the art to have provided a position sensor on the distal end of the channel of MacDonald in order to inform the operator of the location of the trocar within the body so as to effectively navigate to the target site. Additionally, it would have been obvious to have placed the sensor outside of the field of view of the camera of MacDonald so that the entire field of view can be viewed by the operator.
Regarding claim 5, MacDonald discloses a system, comprising: (a) a trocar, the trocar comprising: (i) a cannula (12; par. [0029]; Fig. 1) having a longitudinal axis and an inner wall (Figs. 2 and 3), (ii) a channel (122; par. [0029]; Figs. 1A and 3) inside the cannula (12), the channel fitted along the inner wall such that the channel is parallel to the longitudinal axis and laterally offset from the longitudinal axis (Figs. 2 and 3), and (iii) a camera (152; par. [0029]; Figs. 1-4), which is disposed proximal to a distal opening and inside the channel (Figs. 1-4) and is configured to provide images of the distal opening of the cannula, the distal opening being positioned on the longitudinal axis (Figs. 1-4). 
However, MacDonald does not specifically disclose the system comprising (iv) a position sensor, which is disposed at a distal end of the channel without obstructing a field of view of the camera, and is configured to generate signals indicative of a position of the distal end; and (b) a processor, which is configured to, using the signals generated by the position sensor, estimate the position of the distal end of the trocar. Burnett teaches an trocar having a position sensor (4/74; Figs. 1 and 7) disposed at its distal end and configured to generate signals indicative of a position of the distal end (par. [0042] and [0045]). Burnett also teaches a processor (40), which is configured to, using the signals generated by the position sensor, estimate the position of the distal end of the trocar (par. [0046] and [0052]). It would have been obvious to one having ordinary skill in the art to have provided a position sensor on the distal end of the channel of MacDonald and the processor in order to inform the operator of the location of the trocar within the body so as to effectively navigate to the target site. Additionally, it would have been obvious to have placed the sensor outside of the field of view of the camera of MacDonald so that the entire field of view can be viewed by the operator.
Regarding claim 8, MacDonald discloses a method, comprising: (a) inserting a trocar into a patient, the trocar comprising: [[(b)]] (i) a cannula (2) having a longitudinal axis; [[(c)]] (ii) a channel (channel between 21 and 22) inside the cannula (2), the channel fitted parallel to the longitudinal axis (Fig. 2B); [[(d)]] (iii) a camera (16; par. [0094]), which is disposed at a distal end of the channel and proximal to a distal opening and inside the cannula (Figs. 11A and 11B – camera 16 is proximal to the distal opening) and is configured to provide images of the distal opening of the cannula while inside of the cannula (par. [0092]; angle of camera), the distal opening being positioned on the longitudinal axis (Figs. 11A and 11B); and (c) capturing an image with the camera while the camera is inside the cannula and proximal to the distal opening, the captured image including an image of the distal opening of the cannula (par. [0027] and [0029]; additionally, camera is tilted when 148 is rotated)
However, MacDonald does not specifically disclose [[(e)]](iv) a position sensor, which is disposed at a distal end of the channel without obstructing a field of view of the camera, and is configured to generate signals indicative of a position of the distal end; and [[(f)]](b) using on the generated signals, estimating the position of the distal end of the trocar. Burnett teaches an trocar having a position sensor (4/74; Figs. 1 and 7) disposed at its distal end and configured to generate signals indicative of a position of the distal end in the organ (par. [0042] and [0045]). Burnett also teaches a processor (40), which is configured to, using the signals generated by the position sensor, estimate the position of the distal end of the trocar in the organ (par. [0046] and [0052]). It would have been obvious to one having ordinary skill in the art to have provided a position sensor on the distal end of the channel of MacDonald and the processor in order to inform the operator of the location of the trocar within the body so as to effectively navigate to the target site. Additionally, it would have been obvious to have placed the sensor outside of the field of view of the camera of MacDonald so that the entire field of view can be viewed by the operator.

Claims 4, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald in view of Burnett as applied to claims 3, 5 and 8 above, respectively, and further in view of Chang et al. (US 2006/0004286).
Regarding claim 4, MacDonald in view of Burnett disclose the trocar according to claim 3. Although Burnett discloses a wide variety of types of sensors that can be disposed on the distal end of the trocar, it does not specifically disclose wherein the position sensor is a magnetic position sensor. Chang teaches system comprising a medical device and sensor system wherein the sensor that is placed at the distal end of the medical device (30) may be optical or magnetic (par. [0008]). The signals generated by the sensor are processed to estimate the position of the device within the body (par. [0008] and [0095]-[0100]). It would have been obvious to one having ordinary skill in the art to have used a magnetic position sensor, as taught by Chang, being a simple substitution of one known position sensor for another having the predictable result of estimating the position of the device within the body as contemplated by Burnett and Chang. 
Regarding claim 7, MacDonald in view of Burnett disclose the system according to claim 5. Although Burnett discloses a wide variety of types of sensors that can be disposed on the distal end of the trocar, it does not specifically disclose wherein the position sensor is a magnetic position sensor. Chang teaches system comprising a medical device and sensor system wherein the sensor that is placed at the distal end of the medical device (30) may be optical or magnetic (par. [0008]). The signals generated by the sensor are processed to estimate the position of the device within the body (par. [0008] and [0095]-[0100]). It would have been obvious to one having ordinary skill in the art to have used a magnetic position sensor, as taught by Chang, being a simple substitution of one known position sensor for another having the predictable result of estimating the position of the device within the body as contemplated by Burnett and Chang.
Regarding claim 10, MacDonald in view of Burnett disclose the method according to claim 8. Although Burnett discloses a wide variety of types of sensors that can be disposed on the distal end of the trocar, it does not specifically disclose wherein the position sensor is a magnetic position sensor. Chang teaches system comprising a medical device and sensor system wherein the sensor that is placed at the distal end of the medical device (30) may be optical or magnetic (par. [0008]). The signals generated by the sensor are processed to estimate the position of the device within the body (par. [0008] and [0095]-[0100]). It would have been obvious to one having ordinary skill in the art to have used a magnetic position sensor, as taught by Chang, being a simple substitution of one known position sensor for another having the predictable result of estimating the position of the device within the body as contemplated by Burnett and Chang.

Claims 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald in view of Burnett as applied to claims 5 and 8 above, respectively, and further in view of Zhao et al. (US 2014/0180063).
Regarding claim 6, MacDonald in view of Burnett disclose the system according to claim 5, but does not specifically disclose wherein the processor is further configured to (i) based on the estimated position, register an image acquired by the camera with a reference medical image, and (ii) present the image acquired by the camera and the reference medical image, registered with one another, to a user. Zhao teaches a system wherein the processor is configured to: based on an estimated position, register an image acquired by the camera with a reference medical image; and present the image acquired by the camera and the reference medical image, registered with one another, to a user (abstract; Fig. 5; par. [0066]). It would have been obvious to one having ordinary skill in the art to have included the processing functionalities of Zhao in the system of modified MacDonald in order to assist surgeons in navigating the device using captured images, reference images and position data in order to prevent misregistration, as taught by Zhao. 
 Regarding claim 9, MacDonald in view of Burnett disclose the method according to claim 8, but does not specifically disclose comprising: (a) based on the estimated position, registering an image acquired by the camera with a reference medical image; and (b) presenting the image acquired by the camera and the reference medical image, registered with one another, to a user. Zhao teaches a system wherein the processor is configured to: based on an estimated position, register an image acquired by the camera with a reference medical image; and present the image acquired by the camera and the reference medical image, registered with one another, to a user (abstract; Fig. 5; par. [0066]). It would have been obvious to one having ordinary skill in the art to have included the processing functionalities of Zhao in the system of modified MacDonald in order to assist surgeons in navigating the device using captured images, reference images and position data in order to prevent misregistration, as taught by Zhao. 

Claims 12-14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald as applied to claim 11 above, and further in view of Smith (US 2010/0318112).
Regarding claim 12, MacDonald discloses the trocar according to claim 11, but does not specifically disclose the obturator further comprising an inset, wherein the inset is configured to removably couple to the obturator body. Smith teaches an analogous obturator (104; Figs. 1 and 2) comprising an inset (110; par. [0075]; Figs. 3-8), wherein the inset is configured to removably couple to the obturator body (par. [0075]; Figs. 3-8). It would have been obvious to one having ordinary skill in the art to have provided the obturator of MacDonald with removable tips, as taught by Smith, in order to provide a trocar that can be used in a variety of surgical procedures. 
Regarding claim 13, MacDonald in view of Smith disclose the trocar according to claim 12, wherein the inset comprises a sharp tip configured to penetrate bone (Smith: par. [0005], [0075]; Figs. 3-4).
Regarding claim 14, MacDonald in view of Smith disclose the trocar according to claim 12, wherein the inset comprises a smooth tip configured to penetrate brain tissue (Smith: par. [0082];  Figs. 8-8C).
Regarding claim 17, MacDonald in view of Smith disclose the trocar according to claim 11, the obturator further comprising a plurality of insets, wherein each inset of the plurality of insets is configured to removably couple to the obturator body (Smith: Figs. 3-8).
Regarding claim 18, MacDonald in view of Smith disclose the trocar according to claim 17, the plurality of insets comprising a first inset and a second inset, the first inset comprising a sharp tip configured to penetrate bone and the second inset comprising a smooth tip configured to penetrate brain tissue (Smith: par. [0075] and [0082]; Figs. 3-8). 
Regarding claim 19, MacDonald in view of Smith disclose the trocar according to claim 17, wherein the obturator (18) is configured to be slidable inside the cannula (12) and along the longitudinal axis (par. [0033]).

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Neither MacDonald nor Smith disclose, or otherwise render obvious, the trocar wherein the inset comprises a depression positioned along a portion of a length of the inset, wherein the depression is configured to match a profile of the channel of the trocar or the obturator body comprises a depression positioned along a portion of a length of the obturator body, wherein the depression is configured to match a profile of the channel of the trocar, in combination with the other elements of the claims. Any combination of the prior art of record made to arrive at the instant invention would only be done with impermissible hindsight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RYNAE E BOLER/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795
12/19/2022